DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2018/0095508) in view of Evans (2004/0025515).

With respect to claim 1, Yi teaches a media library comprising: a library housing (102) that defines a library interior [0030], the library housing (102) having a first wall (i.e. a wall having vents  104) and a second wall (i.e. a wall having vents 108) positioned opposite the first wall (as seen in Fig. 1); a heat-producing device (elements 110 to the right of wall 118, as seen in Fig. 1) positioned near the first wall (wall having 104) of the library interior [0030]; a plurality of storage medias (BSSDs 110 to the left of wall 118, as seen in Fig. 1, [0003]) positioned in the library interior between the heat-producing device (i.e. the right 110s) and the second wall (i.e. the wall having vents 108); a plurality of storage slots [0003] that are positioned within the library interior (as seen in Fig. 1), each of the plurality of storage slots [0003] being configured to store [0003] at least one of the storage media (110) and an air mover assembly (i.e. multiple fans 106) that is coupled to the library housing (as seen in Fig. 1), the air mover assembly (106) being configured to move air into the library interior [0030] through the first wall (i.e. wall with vents 104) and out of the library interior through the second wall (i.e. the wall with vents 108).
Yi remains silent regarding a media retriever that is configured to move one of the storage media within the library interior relative to the storage slots and the heat-producing device.
Evans teaches a similar library (i.e. a storage area 110) having a media retriever (116) that is configured to move one of storage media (112) within a library interior (106) relative to storage slots (i.e. slots as indirectly taught for storing 112 in the library) and heat-producing device (i.e. drives 112 that are producing heat).
It would have been obvious to one of ordinary skill in the art before the effective filing the instant invention to modify the library of Yi to include the media retriever of Evans because Evans teaches such a modification provides an automated storage library that does not require an end user to measure or guess the temperature at which the media cartridges are maintained in order to ensure an archival environment [0035-0036], thereby improving the storage capabilities of Yi.
The method steps of claim 16 are performed during the operation of the rejected structure of claim 1.

With respect to claim 2, Yi teaches the media library wherein the air mover assembly (106) includes a first air mover (i.e. a first fan [0030]) that is configured to move the air into the library interior through the first wall (as the first wall has vents 104 that allows air to be drawn within the library through the first wall).

With respect to claim 3, Yi teaches the media library wherein the first air mover (i.e. the first of fans 106) moves air out of the library interior through the second wall (as air exists the library through exit vents 108 in the second wall).

With respect to claim 4, Yi teaches the media library wherein the air mover assembly (i.e. multiple fans 106) further includes a second air mover (i.e. a second fan of fans 106) that cooperates with the first air mover (i.e. the first fan of 106) to move air through the library interior [0030].

With respect to claim 5, Yi teaches the media library wherein the second air mover (i.e. the second fan of fans 106) is spaced apart from the first air mover (as the fans are stacked one over the other, spaced apart, as seen in Fig. 1).

With respect to claim 6, Yi teaches the media library further comprising an exhaust vent (108) positioned on the second wall (as seen in Fig. 1), the air mover assembly (106) moving air out of the library interior via the exhaust vent (108, as depicted by the arrows in Fig. 1 and 2).

With respect to claim 7, Yi teaches the media library further comprising an air intake (104) positioned on the first wall (as seen in both Fig. 1 and 2), the air mover assembly (106) moving air into the library interior via the air intake (as depicted by the arrows in Fig. 1 and 2).

With respect to claim 8, Yi teaches the media library wherein the air mover assembly (106) moves air through the heat-producing device (i.e. the heat-producing devices 110 on the right of wall 118) before the air moves through the one or more storage media (i.e. the storage media 110 on the right of wall 118, as the air flows from right to left, hitting the right 110 before the left 110).

With respect to claims 9 and 19, Yi teaches the media library wherein the heat-producing device (i.e. the heat-producing devices 110 to the right of wall 118) is positioned substantially between the first wall (i.e. the wall having vents 104) and the one or more storage media (i.e. storage elements 110 to the left of wall 118).

With respect to claim 10, Yi teaches the media library wherein the heat-producing device (110) includes a media drive (i.e. a solid-state drive [0007]).

With respect to claim 11, Yi teaches the media library further comprising a controller (100) that is configured to control the air mover (106) assembly to adjust air movement through the library housing (via controlling the fan speeds [0032]).
The method steps of claim 17 are performed during the operation of structure recited in the rejected claim 11.

With respect to claim 12, Yi teaches the media library further comprising a controller (100) that is configured to control the air mover assembly (106) to adjust air movement through the library housing (10) based at least in part upon a temperature reading (i.e. a monitored temperature reading) within the library interior [0032].

With respect to claim 15, Yi teaches the media library wherein the one or more storage media (110) have a maximum allowed temperature (a higher operating temperature), and wherein the media library (10) is configured to maintain the one or more storage media (110) below the maximum allowed temperature [0032], insofar as what is structurally recited.

With respect to claim 20, Yi teaches the method wherein the air mover assembly includes a first air mover (i.e. a first fan of 106) and a second air mover (i.e. a second fan of 106) that cooperate to move air first across the heat-producing device (i.e. the heat-producing devices 110 on the right of wall 118) and then across the one or more storage media (i.e. storage devices 110 on the right of wall 118).


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2018/0095508) in view of Evans (2004/0025515), as applied to claim 1 and 16, further in view of Sato et al. (WO 2016031197A1).

With respect to claim 13, Yi as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the media library further comprising a controller that is configured to control the air mover assembly to adjust air movement through the library housing based at least in part upon a temperature reading outside of the library interior.
Sato et al. teaches a similar library having a controller (150) that is configured to control an air mover assembly (40) to adjust air movement through a library housing (10) based at least in part upon a temperature reading (sensed via sensor 50) outside of the library interior (i.e. outside the housing 10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the library of Yi to include the controller of Sato et al. to control the fans of Yi because Sato et al. teaches such a modification improves energy efficiency when cooling an electronic rack (Abstract).
The method steps of claim 18 are performed during the operation of structure recited in the rejected claim 13.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2018/0095508 in view of Evans (2004/0025515), as applied to claim 1 in view of Obinelo (2015/0134123).

With respect to claim 14, Yi as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding further comprising a controller that is configured to control the air mover assembly to adjust air movement through the library housing based at least in part on a signal from the heat producing device, the signal indicating a workload of the heat-producing device.
Obinelo teaches a similar library that includes a controller (210) that is configured to control an air mover assembly (240) to adjust air movement through a library housing (i.e. an interior space housing electronic components that need cooling) based at least in part on a signal from a heat producing device, the signal indicating a workload of the heat-producing device (as Obinelo teaches in [0145] senses a processing load and controls the assembly 240 accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the library of Yi to include the controller of Obinelo et al. to control the fans of Yi based on sensed processing loads because Obinelo et al. teaches such a modification improves energy efficiency when cooling [0004], thereby mitigating adverse events.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armagost et al. (7,180,701) which teaches a robot for moving media disks within a housing.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853